Notice of Allowability

	Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 requires inter alia, a winding device wherein “each support member includes a plurality of groove-shaped support portions arranged in the radial direction of the base plate, each segment being supported by one of the support portions” (see lines 25-27 of amended claim 1).  Although Lehman (US 2,049,587), Strozewski (US 3,051,221), and Humphrey (US 1,821,161) all teach wire winding devices, none teach or suggest the above limitation.
Claims 2 and 3 are allowable as being dependent on claim 1 and include all the limitations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/ELIZABETH L MCKANE/Specialist, Art Unit 3991                                                                                                                                                                                                        

/Krisanne Jastrzab/
Specialist, CRU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991